Title: To Alexander Hamilton from Isaac Ledyard, [1 February 1792]
From: Ledyard, Isaac
To: 



Dear sir
[New York, February 1, 1792]

On my arrival here finding that a tide was likely to make strongly for Mr. Burr, I grew more anxious on the grounds which I had the honor to converse with you about in Phia. I talked with several of our common friends, but with none confidentially excepting Genl. Schuyler, who with the same confidence was pleased to inform me of the circumstance of Mr. Yates resigning his pretensions. Mr. Schuyler concluded to have an interview with you, & to let the determination of Mr. Yates remain a secret ’till his return.
Mr. Yates it is probable will feel much inclined to return the favor which he has recd. from your friends in affording his support to the Candidate which they may propose, but against this it is to be calculated that supporting Mr. Burr will best please most of his antient friends & tend to restore him to their confidence, & also that the Candidate in question has a personal dominion over him. Mr. Schuyler supposes that if Mr Clinton and Mr. Burr were to be the only Competitors & his friends thrown out of the scale it would be doubtful which succeeded. To oppose Mr. B with success, your friends will be necessitated to promote the interest of the Old Incumbent which might be considered a dereliction of sentiment & to cherish the hopes of a third Candidate will probably be to loose a triumph. If B. finally succeeds & you not have the merrit of it, it will be an event extremely disagreeable to me. With this impression I have sought repeated interviews with him, untill I could procure from him an artless declaration from him of his sentiments both with respect to the Union on present grounds & also with respect to you. He has expressed a sincere regard for the safety & well being of the former, with respect to yourself he expresses an entire confidence in the wisdom & integrity of your designs, & a real personal friendship, & which he does not seem to suppose you doubt of, or that you ever will unless it may arise from medling Interveners. Unless you have grounds of objection which I do not know of, I ardently wish that the result of your interview with Genl. Schuyler may be an adoption of the Candidate.
It is not necessary to say more on this head considering our conversations in Phia. Permit me only to add that I was very sorry to find your real friend honest Troup under impressions of being neglected by you, which he said was also a complaint of some others of your friends. I hope I have removed it in him. May I be permitted to intreat you to silence such complaints, which may have an unhappy tendency as far as your very laborious life will permit. Troup has been innocently led astray in the Bank business & can not now easily get out of the scrape.
I am with entire Respect & Esteem   Your very Obedt. & humble Servt.
Isaac Ledyard
N York 1st Feby 17⟨92⟩

 